DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claims 10 and 11 recite the limitation “third conductor".  
There is insufficient antecedent basis for this limitation in claim 10.  Were it to rely on claim 3 instead, it would have an unclarity, as “groove” and “first groove” are both recited.
There is insufficient antecedent basis for this limitation in claim 11.  Were it to rely on claim 3 instead, it would lack antecedent basis for the term “second groove”, as no first groove would have been recited.
As is such, examiner is unclear on how to examine this claim, as no interpretation short of rewriting the claim can result in a claim that does not lack antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 2, 7-9, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aguren (2010/0080554) as modified by Huang (2012/0268290).
As to claims 1, 13 and 18: Aguren teaches a basic insulating plug, comprising:
 	an insulating housing (seen in figures 1A-1B, 6A-6B, which is the plug connector material which encases the wires, and where the RFID tag is embedded); 
 	a first conductor comprising a first end arranged in the insulating housing (shown near 108 in figure 1A – this is the interface between the optical cable and the plug section); 
 	a first radio frequency identification (RFID) tag located at an end surface of the first end or on a lateral side of the first conductor (figures 1A, 1B), the first RFID comprising: 
 	a temperature sensor configured to measure a temperature of the first conductor (paragraph 0020), an integrated circuit coupled to the temperature sensor and configured to receive a signal indicative of the temperature from the temperature sensor (paragraphs 0043-0044), and an antenna coupled to the IC and configured to transmit temperature data based on the signal and receive electric power for powering the RFID tag (paragraphs 0043-0044); and 
 	the first RFID tag is fixed to the first conductor by filling a void between the first conductor and an internal surface of the insulating housing (figures 6B, 6A).
	Although cable connectors are typically insulating, Bowman is silent as to that these cable connectors are explicitly insulative.
	Huang teaches a cable temperature sensor, wherein the package is embedded within an insulative layer (paragraph 0047).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Aguren with the teachings of Huang so that the information can be transmitted through typical insulative cables without infiltrating the insulation through RFID communication (Huang, paragraphs 0005-0006).
	As to claims 2 and 15: Aguren teaches the basic insulating plug of claim 1, wherein the first conductor comprises an opening for receiving a second conductor at a second end that is opposite to the first end (wire connected, as seen in figures 1A, 1B). 
	As to claim 7: Aguren teaches that the temperature sensor is directly attached to the first conductor, or the temperature sensor is attached to the first conductor by a thermally conductive material (paragraph 0044, conductive pathway between 152 and 156).
	As to claim 8: Aguren teaches that the temperature sensor is attached to the first conductor by an electrically conductive material surrounding surface of the first conductor (paragraph 0044, conductive pathway between 152 and 156).
	As to claim 9: Aguren teaches that the first conductor comprises a groove at the end surface or the lateral side of the first conductor, and the first RFID is located in the groove (figures 6A, 6B).
	As to claims 12 and 16: Aguren teaches a second radio frequency identification (RFID) tag located at the end surface of the first end or on the lateral side of the first conductor (figures 1A, 1B show a second RFID tag).
3. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aguren (2010/0080554) as modified by Huang (2012/0268290) as applied to claim 13, and further in view of Ferraro (2021/0356328).
	As to claim 14: Aguren as modified by Huang teaches the limitations of claim 13.
	Aguren as modified by Huang is silent as to T-body plugs connected to a switchgear apparatus.
	Ferraro teaches a temperature sensor (figure 1, 142) for a switchgear apparatus (122) with t-body plugs (112-116).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Aguren as modified by Huang with the teachings of Ferraro so that electrical failures in switchgear apparatuses do not undermine the integrity of the current-carrying conductors, but instead are mounted at the connector insulator (Ferraro, paragraph 0003).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not fairly teach or suggest the limitations of claim 3, specifically that the third conductive element has an insulative cap, in view of all other limitations present in the claims.
Ferraro teaches the layout of the bushings that connect the wires to the switchgear for thermal monitoring, but do not describe the layout of the t-body connectors themselves, and in the instant invention, the third conductor is affixed to one end of the t-body connector.
Chiu (2019/0250044) teaches a thermal probe with an RFID element and an antenna, but the element is not insulated but conductive to measure the heat better.  Chiu is further silent as to a third conductive element with an insulative cap.
Huang teaches a built in thermal monitoring system to a wire including an RFID element and antenna, but since this is mid-wire, it cannot teach a third conductive element on a separated end of this device.
Bowman (2011/0077884) teaches a coaxial cable bushing with an RFID element embedded that measures and communicates temperature to an outside device.  Bowman does not teach an insulated body, and therefore none of the elements can be construed as the third conductor with an insulated cap.  Element 8 in figure 9 of Bowman could be construed as the third conductor, for example, but it would be unobvious to construe the housing of 8 as the insulative cap, despite it being very likely for insulation, as the structure of this element is not clearly described, and a closed molded housing is not typically construed as a cap.
Aguren teaches a single cable connection with two RFID communicative devices, a plug, and a temperature monitor.  Aguren is silent as to a third conductor with an insulative cap, as Aguren does not explicitly teach any insulated parts (although cables in this configuration are almost always insulated).  If the SFP were construed as the third conductor in Aguren, it would overlap existing referencing in the rejection, and if 210 were construed as the third conductor, it would lack the insulative cap.
Claims 4-6 depend upon claim 3, and are therefore also objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876